Citation Nr: 1737597	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  17-24 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to radiation exposure.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1956 to September 1960. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the course of the appeal, the claims file was transferred to the RO in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service connection for a disorder may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2016).  The Board notes that prostate cancer is not on the list of presumptive diseases within 38 C.F.R. § 3.309(d).

Other "radiogenic" diseases listed under 38 C.F.R. § 3.311(b)(2), which includes prostate cancer, found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) (2016).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical advisor must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Review of the evidentiary record reveals a diagnosis of prostate cancer in the 1990s, which is was well over five years after his exposure to radiation in service.  A September 2015 letter from the Air Force Medical Support Agency noted no external or internal radiation exposure date for the Veteran was found; however, the Air Force Safety Center (AFSEC) determined the Veteran "had the potential to be exposed to ionizing radiation from his duties as a nuclear weapons mechanical specialist," and provided a dose estimate.  

The Board also acknowledges that Dr. M. L. concluded in July 2015 and June 2016 statements that it was possible for radiation exposure sustained during active service was a contributing factor to the Veteran's prostate cancer.  These private medical opinions are speculative as to a link between the Veteran's ionizing radiation exposure and prostate cancer.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In light of the evidentiary record discussed above, the Board finds the claim on appeal should be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to the Under Secretary of Benefits for the determination of whether the Veteran's radiogenic disease of prostate cancer is related to ionizing radiation exposure while in service.  The Under Secretary of Benefits should also determine whether an expert opinion from the Under Secretary for Health as contemplated in 38 C.F.R. § 3.311(c) or referral to an outside consultant for a medical opinion as contemplated by 38 C.F.R. § 3.311(d) is deemed appropriate in this case to ascertain whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's prostate cancer resulted from exposure to radiation in service.

2.  Then, the AOJ should review the opinion(s) to ensure that the requested information was provided.  If any opinion is deficient in any manner, the RO must implement corrective procedures.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


